UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                     Chapter 7
In re:
                                                                     Case No. 17-11556 (JLG)
NATIONAL EVENTS HOLDINGS, LLC, et al.,
                                                                     (Jointly Administered)
                                                     Debtors.
-----------------------------------------------------------------X


           STIPULATION AND ORDER EXTENDING ON CONSENT DEADLINE
    OF TRUSTEE TO COMMENCE CONTESTED MATTER OR ADVERSARY PROCEEDING
           AGAINST TALY USA HOLDINGS INC. AND/OR SLL USA HOLDINGS

         This Stipulation is entered into and effective as of September 25, 2019, by and among

the following (collectively, the "Parties"): (i) Kenneth Silverman, Esq., the chapter 7 trustee (the

“Trustee”) of National Events Holdings, LLC, et al. (collectively, the "Debtors")1, and (ii) Taly

USA Holdings Inc. ("Taly") and SLL USA Holdings ("SLL”) (together, the "Lenders").

                                                       RECITALS

         WHEREAS, on June 28, 2017, two of the Debtors, National Events of America, Inc. and

New World Events Group, Inc. (together, the “Corporate Debtors”) filed voluntary petitions

under chapter 11 of title 11, United States Code (the "Bankruptcy Code")[17-11798] [JLG];

and

         WHEREAS, on September 21, 2017, this Court So-Ordered the Stipulation and Order (I)

Acknowledging Edward J. LoBello, Esq. as Estate Fiduciary; and (II) Authorizing the

Appointment of an Examiner for a Limited Purpose [Corporate Debtors’ Dkt. No. 54] in the

Corporate Debtors’ cases; and

         WHEREAS, pursuant to the Order Granting Corporate Debtors' Motion for Entry of a

Final Order (a) Authorizing Debtors to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§


1
 The Debtors are National Events Holdings, LLC (17-11556); National Events Intermediate, LLC (17-
11557); National Events Company II, LLC (17-11559); National Event Company III, LLC (17-11561);
National World Events Group II, LLC (17-11562); National Events of America, Inc. (17-11798) and New
World Events Group, Inc. (17-11799).
105, 361, 362, 363, and 364 and (b) Granting Liens, Security Interests and Superpriority Claims

(the "Final DIP Order") [Corporate Debtors’ Dkt. No. 69], the Estate Fiduciary and any other

party in interest (solely if granted standing) had until December 19, 2017 to commence a

contested matter or adversary proceeding (a "Challenge") asserting any claims or causes of

action against the Lenders (the "Deadline"); and

       WHEREAS, the Deadline for Challenges was thereafter extended, on consent, through

and including September 30, 2019 [Corporate Debtors’ Dkt. Nos. 124, 153, 191, 211, 260 and

268; LLC Debtors’ Dkt. Nos. 560, 718 and 729]; and

       WHEREAS, by Order dated February 11, 2019, the Corporate Debtors' Chapter 11

cases were converted to cases under Chapter 7 of the Bankruptcy Code [Corporate Debtors’

Dkt. No. 270], all of the Debtors’ cases were procedurally consolidated, and thereafter the

Trustee was appointed as the Chapter 7 trustee in the Debtors’ procedurally consolidated

cases; and

       WHEREAS, the Trustee is in discussions with the Lenders regarding matters relating to

potential Challenges and the Deadline for doing so, and through those discussions the Parties

have conferred about extending the Deadline for commencing any Challenges and have

consensually agreed to the extended deadline as set forth below in order to maintain the status

quo; and

       WHEREAS, the United States Trustee has no objection to the extension set out herein.

       NOW, THEREFORE, the Parties, subject to Bankruptcy Court approval, stipulate and

agree to the following:

       1.      The Investigation Termination Date, as defined in the Final DIP Order, and the

Deadline for commencing Challenges with respect to the Lenders, is hereby extended through

and including November 1, 2019, solely for the Trustee (including any successor Trustee that

may be appointed in Debtors' cases) and solely to the extent of potential Challenges that can be

brought pursuant to Chapter 5 of the Bankruptcy Code on behalf of any of the Debtors’ estates,

                                               2
including potential "preference" and "fraudulent transfer" actions on any available theories. For

the avoidance of doubt, except as specifically modified herein, all deadlines, terms and

conditions set forth in the Final DIP Order remain in full force and effect.

          2.    Nothing in this Order shall interfere with any of the other orders entered in these

cases other than to extend the deadlines addressed herein.

Dated: September 26, 2019
       New York, New York

MEYER, SUOZZI, ENGLISH & KLEIN, P.C.                     MORRISON COHEN LLP


_______/s/ Edward J. LoBello___________                  _______/s/ Christopher Milito___________
        Edward J. LoBello, Esq.                                  Robert K. Dakis, Esq.
1350 Broadway, Suite 501                                         Christopher Milito, Esq.
P.O. Box 822                                                     Joseph T. Moldovan, Esq.
New York, New York 10018                                 909 Third Avenue
Telephone: (212) 763-7030                                New York, New York 10022
Special Litigation Counsel to Kenneth P.                 Telephone: (212) 735-8600
Silverman, Esq., the Chapter 7 Trustee                   Counsel to Taly USA Holdings, Inc.




IT IS HEREBY SO ORDERED:



Dated: October 3, 2019                         /s/   James L. Garrity, Jr.
          New York, New York                   HONORABLE JAMES L. GARRITY, JR.
                                               UNITED STATES BANKRUPTCY JUDGE




                                                     3

4304961
